DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 6, and 15 recite the limitation "the respective vertical panels".  There is insufficient antecedent basis for this limitation in the claim. If Applicant means that “the respective vertical panels” refer to front and rear side panels and first and second end panels, then Applicant should explicitly state it in the claims. The dependent claims are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190350378 A1 to Schaffer in view of US 20200069075 A1 to Gutman.
	Re Claim 1, Schaffer teaches: 
A sealable bedding enclosure for attaching to an existing bedding structure, the bedding enclosure (at least [Abstract] “child containment system”) comprising: 
a bottom panel having a perimeter (at least Fig. 1A and [0025] “bottom panel 12”.); a top panel having a perimeter (at least Figs. 1H-I and [0053] “panel 146”.); 
a front side panel extending between the bottom panel perimeter and the top panel perimeter; a rear side panel extending between the bottom panel perimeter and the top panel perimeter; and a first and second end panels, each panel extending between the bottom panel perimeter and the top panel perimeter respectively (at least Fig. 1A and [0025] “walls/panels 125, 126, 127, 129 can extend upward from the generally flat or horizontal base panel 128 to surround the play surface”.); 
wherein the bottom panel, top panel, front panel, and opposing side panels collectively form a sealed interior space (at least Figs. 1H-I); 
Schaffer does not explicitly teach:
wherein each vertical corner formed between the respective vertical panels provides a corner attachment flap configured to extend from a first vertical panel, wrap about existing bedding structure, and connect to a second adjacent vertical panel via a plurality of length adjustable straps having respective buckles for connection thereof.
However, Gutman teaches:
wherein each vertical corner formed between the respective vertical panels provides a corner attachment flap configured to extend from a first vertical panel, wrap about existing bedding structure, and connect to a second adjacent vertical panel via a plurality of length adjustable straps having respective buckles for connection thereof (at least Figs. 7-8 element 300 and [0054] “a fixation mechanism for fixing a child enclosure 100 to a crib 105. As shown, the crib enclosure 100 may be provided with multiple straps 300, thereby securing an enclosure wall 110a to a corresponding crib wall 120a”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bedding enclosure taught by Schaffer with the flaps and straps taught by Gutman because both are directed towards the same field of endeavor of bedding and doing son involves the use of a known technique (providing flaps with straps to secure as taught by Gutman) with a known device (bedding enclosure taught by Schaffer) with predictable results. A person having ordinary skill would have been motivated to do so because it is “securing an enclosure wall 110a to a corresponding crib wall” (Gutman [0054]).
Re Claim 2, the combination of Schaffer and Gutman teaches:
The sealable bedding enclosure of claim 1 (detailed with respect to claim 1). 
Gutman further teaches:
further comprising a mattress having a front perimeter, a rear perimeter, and opposing end perimeters forming collectively a rectangular footprint positioned interior of the sealable bedding enclosure (at least Fig. 8 and [0055] “the crib enclosure is provided with a mattress 800 which pushes each enclosure wall 110 outwards against the corresponding crib wall 120”.).
Re Claim 3, the combination of Schaffer and Gutman teaches:
The sealable bedding enclosure of claim 2 (detailed with respect to claim 2). 
Gutman further teaches:
wherein at least one corner attachment flap attaches about the existing bedding structure and adheres to the adjacent vertical panel via hook and loop material (at least [0044] “a fixation element 320, such as a Velcro component, for fixing the strap segments to each other and encompassing the corresponding crib wall 120a”.).
Re Claim 4, the combination of Schaffer and Gutman teaches:
The sealable bedding enclosure of claim 3 (detailed with respect to claim 3). 
Gutman further teaches:
wherein the front panel and the rear panel further include a zipper-closable flap having a zipper located at the perimeter thereof configured to open and close to provide ingress and egress to the interior space, the zipper-closable flap made of a breathable mesh netting (at least Figs. 2A-B and 4-5 and [0040] “the primary opening 180 is provided in a first enclosure wall 110b, and a secondary opening 190 may be provided in a second enclosure wall 110d opposite the first enclosure wall 110b” and [0042] “the primary opening may unzip across the top of the corresponding wall 110b, and may therefore fold downwards. In contrast, the secondary opening 190 may open, such as by unzipping a zipper”.).
Re Claim 5, the combination of Schaffer and Gutman teaches:
The sealable bedding enclosure of claim 4 (detailed with respect to claim 4). 
Schaffer further teaches:
wherein the first and second end panels further comprise a first and second side windows respectively, the first and second side windows manufactured of a breathable mesh netting (at least Fig. 1A).
Re Claim 6, Schaffer teaches:
A sealable bedding enclosure for attachment to an existing bedding structure, the sealable bedding enclosure (at least [Abstract] “child containment system”) comprising: 
a bottom panel having a perimeter (at least Fig. 1A and [0025] “bottom panel 12”.); a top panel having perimeter and an exterior surface (at least Figs. 1H-I and [0053] “panel 146”.); 
a front panel extending between the bottom panel perimeter and the top panel perimeter; a rear panel extending between the bottom panel perimeter and the top panel perimeter; a first end panel extending between the bottom panel perimeter and the top panel perimeter; and a second end panel extending between the bottom panel perimeter and the top panel perimeter (at least Fig. 1A and [0025] “walls/panels 125, 126, 127, 129 can extend upward from the generally flat or horizontal base panel 128 to surround the play surface”.); 
wherein the front panel and the first end panel form a first front vertical corner; wherein the front panel and the second end panel form a second front vertical corner; wherein the rear panel and the first end panel form a first rear vertical corner; wherein the rear panel and the second end panel form a second rear vertical corner (at least Figs. 1H-I); 
Schaffer does not explicitly teach:
wherein each of the first front, second front, first rear, and second rear vertical corners formed between the respective vertical panels further comprises: a primary corner attachment flap having a height attached to a first panel, 
the primary corner attachment flap comprising: a fixed perimeter; a movable perimeter; and an interior surface positioned between the fixed perimeter and the movable perimeter supporting hook and loop material; 
a secondary corner attachment flap having a height attached on an adjacent second panel comprising: a fixed perimeter; a movable perimeter; and 
an exterior surface positioned between the fixed perimeter and the movable perimeter supporting reciprocal hook and loop material; a first length adjustable strap and buckle for securing the primary corner attachment flap to the second panel; and a second length adjustable strap and buckle for securing the primary corner attachment flap to the second panel; 
wherein each of the corner attachment flaps are configured to extend laterally from the first panel about a respective bedding structure column and connect to the second panel by connecting the hook and loop material supported by the interior surface of the primary corner attachment flap and the reciprocal hook and loop material supported by the exterior surface of secondary corner attachment flap.
However, Gutman teaches:
wherein each of the first front, second front, first rear, and second rear vertical corners formed between the respective vertical panels further comprises: a primary corner attachment flap having a height attached to a first panel, the primary corner attachment flap comprising: a fixed perimeter; a movable perimeter; and an interior surface positioned between the fixed perimeter and the movable perimeter supporting hook and loop material; a secondary corner attachment flap having a height attached on an adjacent second panel comprising: a fixed perimeter; a movable perimeter (at least Figs. 7-8 element 300 and [0054] “a fixation mechanism for fixing a child enclosure 100 to a crib 105. As shown, the crib enclosure 100 may be provided with multiple straps 300, thereby securing an enclosure wall 110a to a corresponding crib wall 120a”.); and 
an exterior surface positioned between the fixed perimeter and the movable perimeter supporting reciprocal hook and loop material (at least [0044] “may further comprise a fixation element 320, such as a Velcro component”.); a first length adjustable strap and buckle for securing the primary corner attachment flap to the second panel; and a second length adjustable strap and buckle for securing the primary corner attachment flap to the second panel (at least Figs. 3 and 7-8 and [0044] “a fixation element 320”.); 
wherein each of the corner attachment flaps are configured to extend laterally from the first panel about a respective bedding structure column and connect to the second panel by connecting the hook and loop material supported by the interior surface of the primary corner attachment flap and the reciprocal hook and loop material supported by the exterior surface of secondary corner attachment flap (at least Figs. 3 and 7-8 and [0044] “segments 310a, b, and may further comprise a fixation element 320, such as a Velcro component, for fixing the strap segments to each other and encompassing the corresponding crib wall 120a. Such a strap 300 may thereby extend along an entire width 170 of the child enclosure 100” and [0054] “multiple straps 300, thereby securing an enclosure wall 110a to a corresponding crib wall 120a”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bedding enclosure taught by Schaffer with the flaps and straps taught by Gutman because both are directed towards the same field of endeavor of bedding and doing son involves the use of a known technique (providing flaps with straps to secure as taught by Gutman) with a known device (bedding enclosure taught by Schaffer) with predictable results. A person having ordinary skill would have been motivated to do so because it is “securing an enclosure wall 110a to a corresponding crib wall” (Gutman [0054]).
Re Claim 7, the combination of Schaffer and Gutman teaches:
The sealable bedding enclosure of claim 6 (detailed with respect to claim 6). 
Schaffer further teaches:
wherein the bottom panel, top panel, front panel, rear panel, first end panel, and second end panel collectively form a sealable interior space (at least Figs. 1H-I).
Re Claim 8, the combination of Schaffer and Gutman teaches:
The sealable bedding enclosure of claim 6 (detailed with respect to claim 6). 
Gutman further teaches:
wherein the height of the primary corner attachment flap is greater than the height of the secondary corner attachment flap (at least Figs. 7-8).
Re Claim 10, the combination of Schaffer and Gutman teaches:
The sealable bedding enclosure of claim 6 (detailed with respect to claim 6). 
Schaffer further teaches:
further comprising a mattress having a front perimeter, a rear perimeter, and opposing end perimeters forming collectively a rectangular footprint positioned below the sealable bedding enclosure (at least Fig. 8 and [0055] “the crib enclosure is provided with a mattress 800 which pushes each enclosure wall 110 outwards against the corresponding crib wall 120”.).
Re Claim 14, the combination of Schaffer and Gutman teaches:
The sealable bedding enclosure of claim 6 (detailed with respect to claim 6). 
Gutman further teaches:
further comprising a bottom mattress having a front perimeter, a rear perimeter, and opposing end perimeters forming collectively a rectangular footprint positioned interior of the sealable bedding enclosure (at least Fig. 8 and [0055] “the crib enclosure is provided with a mattress 800 which pushes each enclosure wall 110 outwards against the corresponding crib wall 120”.).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Gutman and further in view of US 9848714 B2 to Burns.
Re Claim 9, the combination of Schaffer and Gutman teaches:
The sealable bedding enclosure of claim 6 (detailed with respect claim 6). 
The combination of Schaffer and Gutman does not explicitly teach:
further comprising a plurality of top attachment flaps aligned along the top panel perimeter, each top attachment flap having a fixed perimeter and a movable perimeter, and a plurality of length adjustable straps and buckles which connect the movable perimeters of the plurality of the top attachment flaps over existing bedding structure to the top panel exterior surface.
However, Burns teaches:
further comprising a plurality of top attachment flaps aligned along the top panel perimeter, each top attachment flap having a fixed perimeter and a movable perimeter (at least Figs. 7 and 19-20 and [Col. 7 lines 15-30] “the liner 200 also includes four flap panels 209, which extend outwardly from the liner's upper perimeter 206”,), and a plurality of length adjustable straps and buckles which connect the movable perimeters of the plurality of the top attachment flaps over existing bedding structure to the top panel exterior surface (at least Figs. 19-20 and [Col. 8 line 60 – Col. 9 line 5] “the liner 200 may also include upper liner fasteners positioned proximate the upper perimeter 206 and configured to secure the liner 200 to the upper horizontal frame members 102 (e.g., the upper liner fasteners 232 of FIG. 20 described below). According to various embodiments, the fastener components provided on the liner 200 may comprise a variety of fasteners (e.g., snaps, buttons, clasps, buckles, zippers, Velcro®, and the like)”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bedding enclosure taught by the combination of Schaffer and Gutman with the flaps and straps taught by Burns because both are directed towards the same field of endeavor of bedding and doing son involves the use of a known technique (providing flaps with straps to secure as taught by Burns) with a known device (bedding enclosure taught by the combination of Schaffer and Gutman) with predictable results. A person having ordinary skill would have been motivated to do so because it is “configured to secure the liner 200 to the upper horizontal frame members” (Burns [Col. 8 line 60 – Col. 9 line 5]).
Re Claim 15, Schaffer teaches:
A sealable bedding enclosure for attachment to an existing bedding structure, the sealable bedding enclosure (at least [Abstract] “child containment system”) comprising: 
a bottom panel having a perimeter (at least Fig. 1A and [0025] “bottom panel 12”.); a top panel having a perimeter and an exterior surface (at least Figs. 1H-I and [0053] “panel 146”.); 
a front panel extending between the bottom panel perimeter and the top panel perimeter; a rear panel extending between the bottom panel perimeter and the top panel perimeter; a first end panel extending between the bottom panel perimeter and the top panel perimeter; and a second end panel extending between the bottom panel perimeter and the top panel perimeter (at least Fig. 1A and [0025] “walls/panels 125, 126, 127, 129 can extend upward from the generally flat or horizontal base panel 128 to surround the play surface”.); 
wherein the front panel and the first end panel form a first front vertical corner; wherein the front panel and the second end panel form a second front vertical corner; wherein the rear panel and the first end panel form a first rear vertical corner; wherein the rear panel and the second end panel form a second rear vertical corner (at least Figs. 1H-I); 
Schaffer does not explicitly teach:
plurality of top attachment flaps aligned along the top panel perimeter, each top attachment flap having a fixed perimeter and a movable perimeter, and a plurality of length adjustable straps and buckles which connect the movable perimeters of the plurality of the top attachment flaps over existing bedding structure to the top panel exterior surface; 
wherein each of the first front, second front, first rear, and second rear vertical corners formed between the respective vertical panels further comprises: a primary corner attachment flap having a height attached to a first panel, 
the primary corner attachment flap comprising: a fixed perimeter; a movable perimeter; and an interior surface positioned between the fixed perimeter and the movable perimeter supporting hook and loop material; a secondary corner attachment flap having a height less than the primary corner attachment flap attached to an adjacent second panel comprising: a fixed perimeter; a movable perimeter; and 
an exterior surface positioned between the fixed perimeter and the movable perimeter supporting reciprocal hook and loop material; a first length adjustable strap and buckle for securing the primary corner attachment flap to the second panel; and a second length adjustable strap and buckle for securing the primary corner attachment flap to the second panel; wherein each of the corner attachment flaps are configured to extend laterally from the first panel about a respective bedding structure column and connect to the second panel by connecting the hook and loop material supported by the interior surface of the primary corner attachment flap and the reciprocal hook and loop material supported by the exterior surface of secondary corner attachment flap.
However, Gutman teaches:
wherein each of the first front, second front, first rear, and second rear vertical corners formed between the respective vertical panels further comprises: a primary corner attachment flap having a height attached to a first panel, the primary corner attachment flap comprising: a fixed perimeter; a movable perimeter; and an interior surface positioned between the fixed perimeter and the movable perimeter supporting hook and loop material; a secondary corner attachment flap having a height less than the primary corner attachment flap attached to an adjacent second panel comprising: a fixed perimeter; a movable perimeter (at least Figs. 7-8 element 300 and [0054] “a fixation mechanism for fixing a child enclosure 100 to a crib 105. As shown, the crib enclosure 100 may be provided with multiple straps 300, thereby securing an enclosure wall 110a to a corresponding crib wall 120a”.); and 
an exterior surface positioned between the fixed perimeter and the movable perimeter supporting reciprocal hook and loop material (at least [0044] “may further comprise a fixation element 320, such as a Velcro component”.); a first length adjustable strap and buckle for securing the primary corner attachment flap to the second panel; and a second length adjustable strap and buckle for securing the primary corner attachment flap to the second panel (at least Figs. 3 and 7-8 and [0044] “a fixation element 320”.); 
wherein each of the corner attachment flaps are configured to extend laterally from the first panel about a respective bedding structure column and connect to the second panel by connecting the hook and loop material supported by the interior surface of the primary corner attachment flap and the reciprocal hook and loop material supported by the exterior surface of secondary corner attachment flap (at least Figs. 3 and 7-8 and [0044] “segments 310a, b, and may further comprise a fixation element 320, such as a Velcro component, for fixing the strap segments to each other and encompassing the corresponding crib wall 120a. Such a strap 300 may thereby extend along an entire width 170 of the child enclosure 100” and [0054] “multiple straps 300, thereby securing an enclosure wall 110a to a corresponding crib wall 120a”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bedding enclosure taught by Schaffer with the flaps and straps taught by Gutman because both are directed towards the same field of endeavor of bedding and doing son involves the use of a known technique (providing flaps with straps to secure as taught by Gutman) with a known device (bedding enclosure taught by Schaffer) with predictable results. A person having ordinary skill would have been motivated to do so because it is “securing an enclosure wall 110a to a corresponding crib wall” (Gutman [0054]).
The combination of Schaffer and Gutman does not explicitly teach:
plurality of top attachment flaps aligned along the top panel perimeter, each top attachment flap having a fixed perimeter and a movable perimeter, and a plurality of length adjustable straps and buckles which connect the movable perimeters of the plurality of the top attachment flaps over existing bedding structure to the top panel exterior surface; 
However, Burns teaches:
plurality of top attachment flaps aligned along the top panel perimeter, each top attachment flap having a fixed perimeter and a movable perimeter (at least Figs. 7 and 19-20 and [Col. 7 lines 15-30] “the liner 200 also includes four flap panels 209, which extend outwardly from the liner's upper perimeter 206”,), and a plurality of length adjustable straps and buckles which connect the movable perimeters of the plurality of the top attachment flaps over existing bedding structure to the top panel exterior surface (at least Figs. 19-20 and [Col. 8 line 60 – Col. 9 line 5] “the liner 200 may also include upper liner fasteners positioned proximate the upper perimeter 206 and configured to secure the liner 200 to the upper horizontal frame members 102 (e.g., the upper liner fasteners 232 of FIG. 20 described below). According to various embodiments, the fastener components provided on the liner 200 may comprise a variety of fasteners (e.g., snaps, buttons, clasps, buckles, zippers, Velcro®, and the like)”.). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bedding enclosure taught by the combination of Schaffer and Gutman with the flaps and straps taught by Burns because both are directed towards the same field of endeavor of bedding and doing son involves the use of a known technique (providing flaps with straps to secure as taught by Burns) with a known device (bedding enclosure taught by the combination of Schaffer and Gutman) with predictable results. A person having ordinary skill would have been motivated to do so because it is “configured to secure the liner 200 to the upper horizontal frame members” (Burns [Col. 8 line 60 – Col. 9 line 5]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Gutman and further in view of US 20050034232 A1 to Martin.
Re Claim 11, the combination of Schaffer and Gutman teaches:
The sealable bedding enclosure of claim 10 (detailed with respect to claim 10). 
The combination of Schaffer and Gutman does not explicitly teach:
further comprising a plurality of bottom attachment flaps aligned along the bottom panel perimeter, each having a fixed perimeter and a movable perimeter, and a plurality of length adjustable straps and buckles which connect the movable perimeters of the plurality of the bottom attachment flaps to existing bedding structure, wherein the plurality of bottom attachment flaps are positioned to conceal the mattress front, rear, and opposing end perimeters.
However, Martin teaches:
further comprising a plurality of bottom attachment flaps aligned along the bottom panel perimeter, each having a fixed perimeter and a movable perimeter (at least Fig. 11A element 320), and a plurality of length adjustable straps and buckles which connect the movable perimeters of the plurality of the bottom attachment flaps to existing bedding structure, wherein the plurality of bottom attachment flaps are positioned to conceal the mattress front, rear, and opposing end perimeters (at least Fig. 11A and [0145] “means 330 for being removably secured to the upper surface 60 of the mattress support panel 30 or the floor 25”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bedding enclosure taught by the combination of Schaffer and Gutman with the flaps and straps taught by Martin because both are directed towards the same field of endeavor of bedding and doing son involves the use of a known technique (providing flaps with straps to secure as taught by Martin) with a known device (bedding enclosure taught by the combination of Schaffer and Gutman) with predictable results. A person having ordinary skill would have been motivated to do so because it is “removably secured to the upper surface” (Martin [0145]).
Re Claim 12, the combination of Schaffer, Gutman, and Martin teaches:
The sealable bedding enclosure of claim 11 (detailed with respect to claim 11). 
Gutman further teaches:
wherein the front panel and the rear panel further include a zipper-closable flap having a zipper located at the perimeter thereof configured to open and close to provide ingress and egress to the interior space, the zipper-closable flap made of a breathable mesh netting netting (at least Figs. 2A-B and 4-5 and [0040] “the primary opening 180 is provided in a first enclosure wall 110b, and a secondary opening 190 may be provided in a second enclosure wall 110d opposite the first enclosure wall 110b” and [0042] “the primary opening may unzip across the top of the corresponding wall 110b, and may therefore fold downwards. In contrast, the secondary opening 190 may open, such as by unzipping a zipper”.).
Re Claim 13, the combination of Schaffer, Gutman, and Martin teaches:
The sealable bedding enclosure of claim 12 (detailed with respect to claim 12). 
Schaffer further teaches:
wherein the first and second end panels further comprise a first and second side windows respectively, the first and second side windows manufactured of a breathable mesh netting (at least Fig. 1A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673